THE        ATTCIIRSEY      GExERAL
                          OF' TEXLWC~


                          No\,ember12, 1986




Honorable Oscar H. Mausy            opinion No.   JM-576
Chairman
Committee on Jurisprudence          Re: Whether article 1269k. V.T.C.S.,
Texas State Senate                  requires a housing authority to
P. 0. Box 12068                     hold a public hearing before it
Austin, Texas   78711               may authorize the acquisition of
                                    existing structures

Dear Senator Mauzy:

     You have requested O'J!Copinion about the scope of the public
hearing requirement in section 13a of the Housing Authorities Law,
article 1269k, V.T.C.S. f,pecifically,you want to know whether the
Housing Authority of the I:ity of Houston [HACH] must hold a public
hearing before it may auth,xcisethe acquisition of existing dwellings
to be used for low-incone housing.      You do not ask about the
applicability of the Open Meetings Act. See generally V.T.C.S. art.
6252-17.

     The purpose of the Housing Authorities Law is to clear slums and
to provide decent housing :Eor persons of low income. See V.T.C.S.
art. 1269k, 52. Article 1:!69kgives housing authorities the power to
authorize "housing projects." Art. 1269k. §8; see also art. 1269k,
53(i) (definition of "housing project").        In 1981 the Housing
Authorities Law was amended to include the following provision:

            Sec. 13a. (a) A housing authority may not
         authorize the corstruction of a housing project and
         may not obtain any permit, certificate, or other
         authorization required by an incorporated city or
         town or other poLitica subdivision of the State
         for any Dart of the construction of a housing
         project unless thla commissioners of the authority
         hold a public mtzting about the proposed project
         prior to that si& being approved for the housing
         project. The cormdssioners shall hold the meeting
         at the closest c.vailable facility to the site of
         the proposed pro.)ect. At least a majority of the
         commissioners mwt attend the meeting. The com-
         missioners shall give any person who owns or leases
         real property within a one-fourth mile radius of
         the site of the proposed housing project the
         opportunity to ccmment on the proposed project.


                                p. 2573
Honorable Oscar H. Mauzy - Page 2   (JM-576)




            (b) In addition to any other notice required by
         law, the commissioners shall post notice of the
         date, hour, place, and subject of the meeting at
         least 30 days lIefore the scheduled day of the
         meeting on a bulletin board at a place convenient
         to the public in the county courthouse of the
         county in which the proposed project is to be
         located and on a bulletin board at a place con-
         venient to the public in the city hall if the
         proposed project is to be located within the
         boundaries of an incorporated city. The commis-
         sioners shall have a copy of the notice published
         in a newspaper or newspapers that individually or
         collectively provide general circulation to the
         county in which the proposed project is to be
         located. The not.icemust be published one time at
         least 30 days lIefore the scheduled day of the
         meeting. The ccmmissioners shall mail a notice
         containing the same information 30 days before the
         date of the meeting to any person who owns real
         property within one-fourth of a mile radius of the
         site of the prolxlsed project. The commissioners
         may rely on the u,ostrecent county tax roll for the
         names and addresses of the owners.        The com-
         missioners shall also have posted at the proposed
         project site 30 days before the date of the meeting
         a sign having dinensions no smaller than four feet
         by four feet and bearing in eight-inch letters a
         caption stating 'Site of Proposed Housing Project.'
         The sign shall be located at a point on the
         proposed project site visible from a regularly
         travelled thorou&fare and shall state the nature
         of the project, the location of the project, the
         names and addresses of all governmental entities
         involved in th? development of the proposed
         project, and thlz date, time, and place of the
         public meeting.

            Cc) A* incorporated city or town or other
         political subdivj.sionof the State may not issue a
         permit, certificate, or other authorization for any
         part of the consixuction or for the occupancy of a
         housing project llnder this Act unless the housing
         authority has complied with the requirements of
         this section.

            (d) For purpcses of the public meeting require-
         ments in Subsection (a) of this section and for the
         purposes of Section 6 of this Act, 'housing pro-
         ject' means, in addition to the definition pre-
         scribed in Subsection (I), Section 3, of this Act:



                                p. 2574
    Honorable Oscar 8. Mauzy - Page 3 (J&576)




                 (1) any work or undertaking that is financed in
              any way by public funds or tax exempt revenue bonds
              and undertaken for any of the reasons listed in
              Subsection (I) of Section 3; or

                (2)  a building over which a housing authority
             has jurisdiction .and which has any part reserved
             for occupancy by persons receiving income or rental
             supplements from s governmental entity. (Emphasis
             added).

    V.T.C.S. art. 1269k. 913a. You ask whether section 13a requires HACH
    to hold a public hearing before it may acquire existing dwellings.

         Before we reach your question, we must determine whether HACH has
    the authority to acquire existing dwellings to be used as low-income
    housing. A housing authority has the following powers:

                (b) Within its area of operation: to prepare,
             carry out, acqu:Q:e, lease, and operate housing
             projects; to procide for the construction, recon-
             struction, impronzment, alteration, or repair of
             any housing preject
                              _ or any part thereof.

                 . . . .

                Cd) To lease or rent any dwellings, houses,
             accommodations, Lands, buildings, structures, or
             facilities embraced in any housing project and
             (subject to the :.imitationscontained in this Act)
             to establish and revise the rents or charges there-
             for; to own, ho:.d, and improve real or personal
             property; to purchase, lease, obtain options upon,
             acquire by gift, q;rant, bequest, devise, or other-
             wise any real orJ>ersonal property or any interest
             therein; to acquire by the exercise of the power of
             eminent domain any real property; to sell, lease,
             exchange, transff:r,assign, pledge, or dispose of
             any real or pe:rsonal property or any interest
             therein to insurl:or provide for the insurance of
             any real or personal property or operations of the
             authority against any risks or hazards; to procure
             Insurance or guarantees from the Federal Govern-
             ment of the paymznt of any debts or parts thereof
             (whether or not incurred by said authority) secured
             by mortgages on any property included in any of its
             housing projects. (Emphasis added).

    V.T.C.S. art. 1269k. 558(b), (d).
P



                                  p. 2575
Honorable Oscar H. Mauzy - Page 4   (JM-576)




     Article 1269k, 53(i) defines "housing project" as follows:

            'Housing Projt,ct'shall mean any work or under-
         taking: (1) to demolish, clear, or remove buildings
         from any slum a*'ea; such work or undertaking may
         embrace the adaption of such area to public pur-
         poses, including parks or other recreational or
         community purposes; or (2) to provide decent, safe,
         and sanitary urban or rural dwellings, apartments,
         or other living &ommodations    for persons of low
         income; such wtn,k or undertaking may include
         buildings, land, equipment, facilities, and other
         real or personal property for necessary, con-
         venient, or desirable appurtenances, streets,
         sewers, water sstrvice, parks, site preparation,
         gardening,   administrative, community,     health,
         recreational, eiucational, welfare, or        other
         purposes; or (3) to accomplish a combination of the
         foregoing. The term 'housing project' also may be
         applied to the planning of the buildings and
         improvements, the acquisition of property, the
         demolition of -e&sting structures, the construc-
         tion, reconstruction, alteration, and repair of the
         improvements and all other work in connection
         therewith. (Emphasis added).

The grant of authority to housing authorities to acquire real property
and to carry out any undertaking to provide decent, safe, and sanitary
dwellings is broad enougt to include the power to authorize the
acquisition of existing dwellings to he used for low-income housing.
We must read section 138 in light of that broad grant of authority.

     Section 13a, subsection (a), provides that a housing authority
must hold a public hearing before it authorizes the construction of a
housing project. V.T.C.S, art. 1269k, §13a(a). That language is
unambiguous. When words in common use are used in a statute, they are
to be interpreted as ex:?ressing the meaning in which they are
ordinarily understood. --
                       Satterfield v. Satterfield, 448 S.W.2d 456, 459
(Tex. 1969). "Construction' means "the act of building." Webster's
New International Dictionary, (3rd ed. 1961). The acquisition of
existipg structures is not ordinarily considered to be "construc-
tion."   If the legislature had intended to require a public hearing




     1. Fact questions ma)' arise in cases in which proposed improve-
ments to existing structures are extensive enough that they might
constitute uconstruction."



                                    p. 2576
.

    Honorable Oscar H. Mauzy - Page 5   (JM-576)




    before a housing authority could authorize a housing project, it could
    have easily done so. Instead, the legislature chose language making
    the requirement applicable only to the construction of housing
    projects. Therefore, we cannot construe section 13a as requiring a
    housing authority to hold a public hearing before it authorizes the
    acquisition of existing structures. If the legislature intends
    section 13a to have a broader effect, it should amend the statute.

                                  SUMMARY

                   Section 13a of article 1269k does not require
              a housing authority to hold a public hearing
              before it author:.z:esthe acquisition of existing
              structures.

                                            Jzb
                                                      MATTOX
                                              Attorney General of Texas

    JACK HIGXTOWRR
    First Assistant Attorney General

    MARY KELLER
    Executive Assistant Attorney General

    RICK GILPIN
    Chairman, Opinion Committee

    Prepared by Sarah Woelk
    Assistant Attorney General




                                    p. 2577